Citation Nr: 1824171	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for an adjustment disorder.   

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a bilateral foot disability.  

6.  Entitlement to service connection for a nose disability.

7.  Entitlement to service connection for recurrent sinusitis.

8.  Entitlement to service connection for a skin disability.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 until April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.  

At the Veteran's December 2017 hearing, his representative indicated the record was incomplete because additional records were not associated with the Veteran's file, including service treatment records, medical records, and VA examinations.  A remand is necessary to obtain the outstanding records.  

In addition, the Veteran has not been afforded an examination for his back disability and skin disability.  The Board finds that a VA examination is necessary to assist him with his claim.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's most recent VA examinations for his remaining claims took place in August 2009.  The Board finds a remand is necessary to obtain new medical opinions after the AOJ associates the updated treatment records and service treatment records with the Veteran's record.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, ensure that the record in complete, by obtaining updated VA treatment records, service treatment records, and completed examination reports.  At the time of the December 2017 hearing, the Veteran discussed that VA examinations had been performed in the prior year but the reports of these examinations were not of file.  Regarding service treatment records, the Veteran indicated that the service treatment record of file were incomplete; with any needed assistance from the Veteran, seek those additional records, to include seeking them from him.

2.  Upon completion of directive (1), schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected adjustment disorder.  
The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed prior to the examination.  

The examiner is asked to elicit from the Veteran a detailed history and to conduct any appropriate diagnostic testing.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  

All indicated tests should be performed and all findings should be reported in detail.

3.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's back disability, bilateral knee disability, and bilateral foot disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record prior to the examination.  

Based on the record, the examiner should provide a response to the following:

A.  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back disability is related to service?  

B.  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed knee disability is related to service?  

C.  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed foot disability is related to service?  

Detailed reasons for all opinions should be provided.

4.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's nose disability and recurrent sinusitis.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record prior to the examination.  

Based on the record, the examiner should provide a response to the following:

A.  Is it at least as likely as not (a 50% or higher degree of probability) that any nose currently diagnosed disability is related to service?  

B.  Is the sinusitis caused by the residuals of a broken nose during service?

C.  Is the sinusitis aggravated by the residuals of a broken nose during service?

Detailed reasons for all opinions should be provided.

5.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's eczema.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record prior to the examination.  

In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his skin disability.  

All indicated tests should be performed and all findings should be reported in detail.  

6.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.   

7.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




